Citation Nr: 1716293	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-26 458A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected low back disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from March 1960 to March 1963.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied a rating in excess of 40 percent for the Veteran's service connected low back disability.

In September 2016 the Veteran filed a claim for a total disability rating based on individual unemployability TDIU), and in written argument received in April 2017 his representative raised a claim seeking an increased rating for left lower extremity radiculopathy.  Those claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ), and the Board does not have jurisdiction over them (although they might be found part of the claim on appeal).  They are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal (on VA Form 9) the Veteran  requested a hearing before the Board.  By letter in October 2016, the AOJ informed him that he was scheduled for a videoconference hearing on November 22, 2016.  In a (priority mail letter, shown as mailed from the AOJ to a VA Intake Center, where it was date-stamped received on November 7, 2016), the Veteran indicated that he would be traveling (on a planned family vacation scheduled more than a year earlier) on the date for which the hearing was scheduled, and asked that it be rescheduled.  A November 8, 2016 AOJ letter reminded the Veteran of the November 22, 2016 scheduled date of his hearing.  In correspondence dated the following day (November 9), date-stamped received at a VA Intake Center on November 14, 2016 (and with copy of the Veteran's November 4, 2016 dated correspondence attached), the Veteran's representative noted that he would not be able to appear on November 22, 2016, and called attention to his request for rescheduling.   Nonetheless, the Veteran was noted to be a "no-show" for the November 22, 2016 hearing, and the case was forwarded to the Board.  There has not been a ruling on his November 4, 2016 letter, motion to reschedule the hearing.  

What the record reflects is that the Veteran timely (more than two weeks prior to the scheduled date of a hearing) submitted a request for rescheduling the hearing, and presented what the Board finds to be good cause for rescheduling.  The Veteran's request in writing is shown to have timely received at the AOJ (and apparently forwarded, unread, to the Intake Center).  Under such circumstances the governing regulation provides for the undersigned to issue a ruling on the request (Motion) to reschedule.  See 38 C.F.R. § 20.704(c) (2016).  As the request for rescheduling was timely submitted to the appropriate official, and identifies good cause for the request, a remand for rescheduling of the hearing is indicated.  

[The Board notes incidentally that the matter of entitlement to an increased rating for left lower extremity radiculopathy was raised apparently in the belief that an increase in the rating was necessary for the schedular requirements for a TDIU rating to be met (as the basis for an earlier, unappealed, denial of TDIU was failure to meet the requirements in 38 C.F.R. § 4.16(a)).  The Board's review of the record found that the Veteran's service connected disabilities are now rated 70 percent combined, and that as they are considered a single disability for purposes of the schedular requirements in § 4.16(a), the schedular requirements for a TDIU rating are now met.]

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
The RO should take appropriate steps to schedule the Veteran for a videoconference hearing before the Board on the next available hearing date.  He (and his representative) should receive adequate notice of the hearing.  Thereafter, this matter should be processed in accordance with standard appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

